Exhibit 10.4

 

CORECIVIC, INC.

Non-employee Director RESTRICTED SHARE UNIT AWARD AGREEMENT

(2020 Stock Incentive Plan) (with deferral provisions)

This RESTRICTED SHARE UNIT AWARD AGREEMENT (together with the election form
pursuant to Section 6 hereof, the “Agreement”) is made thisday of ,, (the “Grant
Date”), by and between CoreCivic, Inc., a Maryland corporation (together with
its Subsidiaries, the “Company”), and(the “Recipient”) who is a member of the
Board. Capitalized terms not otherwise defined herein (or in an election form
executed pursuant to Section 6 hereof) shall have the meaning ascribed to such
terms in the CoreCivic, Inc. 2020 Stock Incentive Plan (the “Plan”).

W I T N E S S E T H:

WHEREAS, the Company has adopted the Plan, which permits the issuance of
restricted share units; and

WHEREAS, pursuant to the Plan, the Committee has granted an award of restricted
share units to the Recipient as provided herein.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto, intending to be legally bound
hereby, agree as follows:

 

1.

Grant of Restricted Share Units.

 

(a)The Company hereby grants to the Recipient an award (the “Award”)
of             restricted share units (the “Restricted Share Units”) on the
terms and conditions set forth in this Agreement and the Plan. A bookkeeping
unit will be maintained by the Company to keep track of the Restricted Share
Units and any Dividend Equivalent Units (as defined below) or other dividend
equivalent rights that may accrue as provided in Section 5.

 

(b)The Recipient’s rights with respect to the Award shall remain forfeitable at
all times prior to the Vested Date. The Award may not be assigned, alienated,
pledged, attached, sold or otherwise transferred or encumbered by Recipient
other than by will or the laws of descent and distribution or as otherwise
permitted by the Plan.

 

2.Vesting of the Award. One hundred percent (100%) of the Restricted Share Units
will vest on              , provided the Recipient shall have continued to serve
as a director of the Company through such date (the “Vested Date”). Except as
otherwise determined by the Committee at or after the grant of the Award
hereunder, and subject to Section 4, in the event that the Recipient’s service
as a director with the Company terminates prior to the Vested Date, Recipient
shall automatically and without notice forfeit all unvested Restricted Share
Units (including any related dividend equivalent rights awarded pursuant to
Section 5 hereof), and the Recipient (and any of Recipient’s successors, heirs,
assigns, or personal representatives) shall cease to have any rights or
interests in such forfeited Restricted Share Units (including any related
dividend equivalent rights awarded pursuant to Section 5 hereof).

 

3.Payment of Vested Restricted Share Units.  Recipient shall be entitled to
receive the number of Shares equal to the number of vested Restricted Share
Units (and any related Dividend Equivalent Units described in Section 5) whose
restrictions have lapsed pursuant to Section 2 or Section 4, together with any
cash-based dividend equivalent rights relating to such vested Restricted Share
Units. Upon the vesting of any Restricted Share Units pursuant to Section 2 or
Section 4, an appropriate book entry shall evidence the issuance of Shares, and
any cash-based dividend equivalent rights shall be paid, to the Recipient as
soon as practicable thereafter (subject to Recipient’s election of a deferred
payment date pursuant to Section 6 of this Agreement).

 

4.Accelerated Vesting. If, prior to the Vested Date, (i) Recipient shall die
while in service with the Board, (ii) Recipient shall separate from service with
the Board on account of a Disability, or (iii) the Company undergoes a Change in
Control, then (X) all then unvested and outstanding Restricted Share Units shall
become immediately vested and nonforfeitable upon the occurrence of any such
event, and (Y) any elections made under Section 6 below shall become ineffective
if required by Section 1.409A-2(a)(5) of the Treasury Regulations.

 

1

--------------------------------------------------------------------------------

 

 

5.Dividend Equivalent Rights. Recipient shall receive dividend equivalent rights
in respect of the Restricted Share Units covered by this Agreement at the time
of any payment of dividends to stockholders on Shares. At the Company’s option,
the Restricted Share Units will be credited with either (a) additional
Restricted Share Units (the “Dividend Equivalent Units”) (including fractional
units) for cash dividends paid on Shares in an amount determined by (i)
multiplying the cash dividend paid per Share by the number of Restricted Share
Units (and previously credited Dividend Equivalent Units) outstanding and
unpaid, and (ii) dividing the product determined above by the Fair Market Value
of a Share, in each case, on the dividend record date; or (b) a cash amount
equal to the amount that would be payable to the Recipient as a stockholder in
respect of a number of Shares equal to the number of Restricted Share Units (and
previously credited Dividend Equivalent Units) outstanding and unpaid as of the
dividend record date; provided, that cash-based dividend equivalent rights
described in subparagraph (b) shall be credited unless the Committee
affirmatively elects to credit Dividend Equivalent Units. The Restricted Share
Units will be credited with Dividend Equivalent Units for stock dividends paid
on Shares by multiplying the stock dividend paid per Share by the number of
Restricted Share Units (and previously credited Dividend Equivalent Units)
outstanding and unpaid on the dividend record date.  Each Dividend Equivalent
Unit has a value equal to one Share, and partial Dividend Equivalent Units will
be rounded down to the nearest whole Share if so determined by the Committee.
Each Dividend Equivalent Unit or cash-based dividend equivalent right will vest
and be settled or payable at the same time as the Restricted Share Units to
which such Dividend Equivalent Unit or cash amount relates and shall be
forfeited if the underlying Restricted Share Unit does not vest in accordance
with this Agreement.

 

6.Deferral Rights.  Notwithstanding any other provision of this Agreement, the
Recipient may elect to defer the receipt of the Shares upon the occurrence of
any applicable Vested Date until such times as are approved by the Committee and
are set forth in the Recipient’s applicable deferral election form. All deferral
elections made by the Recipient pursuant to this Section 6 shall be made in
accordance with (i) the applicable election form provided by the Committee and
(ii) Section 409A of the Code. If the Recipient does not timely elect to defer
the receipt of Shares pursuant to this Section 6, then such Shares shall be paid
to the Recipient in accordance with Sections 2 and 3 of this Agreement.

 

7.Rights as a Stockholder. Except as provided above, the Recipient shall not
have voting or any other rights as a stockholder of the Company with respect to
the Restricted Share Units. Recipient will obtain full voting and other rights
as a stockholder of the Company upon the settlement of Restricted Share Units in
Shares.

 

8.Plan Governs. The Recipient hereby acknowledges receipt of a copy of the Plan
and agrees to be bound by all the terms and provisions thereof. This Agreement
shall be construed in accordance and consistent with, and subject to, the terms
of the Plan, and in the case of any inconsistency between the terms of this
Agreement and the terms of the Plan, the terms of the Plan shall govern.

 

9.Adjustments. The Committee shall make equitable and proportionate adjustments
in the terms and conditions of, and the criteria included in, this Award of
Restricted Share Units in recognition of unusual or nonrecurring events
(including, without limitation, the events described in Section 4.2 of the Plan)
affecting the Company, or the financial statements of the Company, or of changes
in applicable laws, regulations, or accounting principles. Such adjustments
shall be made in accordance with Section 4.2 of the Plan and Section 409A of the
Code, to the extent applicable.

 

10.Severability. In the event that any one or more of the provisions or portion
thereof contained in this Agreement shall for any reason be held to be invalid,
illegal or unenforceable in any respect, the same shall not invalidate or
otherwise affect any other provisions of this Agreement and this Agreement shall
be construed as if such invalid, illegal or unenforceable provision or portion
thereof had never been contained herein.

 

11.Notice. All notices required to be given under this Award shall be deemed to
be received if delivered or mailed as provided for herein, to the parties at the
following addresses, or to such other address as either party may provide in
writing from time to time.

 

2

2

--------------------------------------------------------------------------------

 

To the Company:CoreCivic, Inc.

5501 Virginia Way

Brentwood, Tennessee 37027

 

To the Recipient:The address then maintained with respect to the Recipient in
the Company’s records.

 

12.Governing Law. This Agreement shall be construed, administered and enforced
according to the laws of the State of Tennessee, without regard to the conflicts
of laws provisions thereof.

 

13.Entire Agreement; Counterparts. This Agreement and the Plan contain the
entire agreement and understanding of the parties hereto with respect to the
subject matter contained herein and supersede all prior communications,
representations and negotiations in respect thereto. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original
but all of which shall constitute one and the same instrument.

 

14.Headings. Section headings used herein are for convenience of reference only
and shall not be considered in interpreting this Agreement.

 

15.Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company.  This Agreement shall inure to the
benefit of the Recipient’s legal representatives.  All obligations imposed upon
the Recipient and all rights granted to the Company under this Agreement shall
be binding upon the Recipient’s heirs, executors, administrators and successors.

 

16.No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon Recipient any right to continued service
as a member of the Board.

 

17.Section 409A. Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the Restricted Share Units
(including any dividend rights) to be made to the Recipient pursuant to this
Agreement is intended to qualify as a “short-term deferral” pursuant to Section
1.409A-1(b)(4) of the Treasury Regulations and this Agreement shall be
interpreted consistently therewith. However, under certain circumstances,
settlement of the Restricted Share Units may not so qualify, and in that case,
the Committee shall administer the grant and settlement of such Restricted Share
Units in strict compliance with Section 409A of the Code. Further,
notwithstanding anything herein to the contrary, if at the time of the
Recipient’s separation from service with the Company, the Recipient is a
“specified employee” as defined in Section 409A of the Code, and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent the
imposition of any accelerated or additional tax under Section 409A of the Code,
then the Company will defer the commencement of the payment of any such payments
or benefits hereunder (without any reduction in such payments or benefits
ultimately paid or provided to the Recipient) to the minimum extent necessary to
satisfy Section 409A of the Code until the date that is six months and one day
following the Recipient’s separation from service with the Company (or the
earliest date as is permitted under Section 409A of the Code), if such payment
or benefit is payable upon a “separation from service” (within the meaning of
Section 409A of the Code). Each payment under this Agreement constitutes a
“separate payment” for purposes of Section 409A of the Code.

 

18.Resolution of Disputes. Any dispute or disagreement which may arise under, or
as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Recipient and the Company for all purposes.  In the event of any controversy
among the parties hereto arising out of, or relating to, this Agreement which
cannot be resolved in accordance with the foregoing, such controversy shall be
finally, exclusively and conclusively settled by mandatory arbitration conducted
expeditiously in accordance with the American Arbitration Association rules, by
a single independent arbitrator. Such arbitration process shall take place
within the Nashville, Tennessee metropolitan area. The decision of the
arbitrator shall be final and binding upon all parties hereto and shall be
rendered pursuant to a written decision, which contains a detailed recital of
the arbitrator’s reasoning. Judgment upon the award rendered may be entered in
any court having jurisdiction thereof.

3

3

--------------------------------------------------------------------------------

 

Each party shall bear its own legal fees and expenses, unless otherwise
determined by the arbitrator. If the Recipient substantially prevails on any of
his or her substantive legal claims, then the Company shall reimburse all legal
fees and arbitration fees incurred by the Recipient to arbitrate the dispute.

 

19.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional Data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement.  By entering into this
Agreement, the Recipient (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Data; (ii) waives any
privacy rights the Recipient may have with respect to the Data; (iii) authorizes
the Relevant Companies to store and transmit such Data in electronic form; (iv)
authorizes the transfer of the Data to any jurisdiction in which the Relevant
Companies consider appropriate, and (v) otherwise acknowledges and consents to
the provisions of Section 15.15 of the Plan.  The Recipient shall have access
to, and the right to change, the Data. Data will only be used in accordance with
applicable law.

 

[Signature Page Follows]

4

4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed and sealed this Agreement on the
day and year first set forth above.

 

 

 

 

CORECIVIC, INC.

 

 

By:

 

 

 

 

Title:

 

 

 

 

RECIPIENT:

 

 

 

 

Signature:

 

 

 

 

Name (printed):

 

 

 

 

 

 

5